Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3 are rejected under 35 U.S.C. 103 as being unpatentable over Uehama et al. by (2009/0121671) in view of Fujii et al. (2007/0245986).

Regarding claim 1: Uehama discloses a valve timing adjusting device (figure 1) comprising: an intake variable valve mechanism configured to vary a valve timing of an intake valve of an internal combustion engine; and an exhaust variable valve mechanism configured to vary a valve timing of an exhaust valve of the internal combustion engine (paragraph 0071; therefore, the intake application works for exhaust application), wherein the exhaust variable valve mechanism includes: an exhaust 
Uehama fails to specify reducing a speed of rotation.
However, Fujii teaches speed reduction of ratio of ½ (paragraph 0061).
It is obvious to one having an ordinary skill in the art before the effective filing date of the instant application to adapt further adapt the teaching of Fujii for such is well known adaptation in the art of internal combustion engine.
Regarding claim 3: Uehama discloses the exhaust electric driving portion is an electric motor (6).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Uehama as modified above and further in view of JP’463 (JP10-30463).

Uehama discloses the claimed invention as recited above except adapting an electromagnetic actuator instead of electric motor that it adapted. 
JP’463 teaches adapting an electromagnetic actuator in variable valve timing (figure 1).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Uehama by using electromagnetic actuator as taught by JP’463 for replacing an electric actuator by electromagnetic actuator is an alternative equivalent within the grasp of one having an ordinary skill in the art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Uehama et al. by (2009/0121671) in view of Fujii et al. (2007/0245986) and further in view of Sugiura (2015/0090210). 

Uehama as modified above discloses the claimed invention as recited above except for specifying a reduction ratio of the intake phase shifting portion and a reduction ratio of the exhaust phase shifting portion have opposite signs.
However, Sugiura teaches the exhaust camshaft is driven to rotate in opposite direction of rotation of the intake camshaft (paragraph 0073).
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the instant application to modify the system of Uehama as modified above by adapting opposite rotational motions for intake/exhaust camshaft as .

Allowable Subject Matter

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZELALEM ESHETE/Primary Examiner, Art Unit 3746